              Case 2:12-cr-00400-TLN Document 111 Filed 12/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:12-CR-00400-TLN
11
                                  Plaintiff,
12                                                       ORDER SEALING DOCUMENTS
                            v.
13
     ROBERT K. ROBERSON
14
                                  Defendant.
15

16

17

18          Pursuant to Local Rule 141(b), and based on the representations contained in the Government’s
19 Request to Seal (See ECF No. 109), IT IS HEREBY ORDERED that the Government’s Exhibit 2 to

20 Government’s Opposition to Defendant Robert Roberson’s (“Defendant”) Motion for Compassionate

21 Release and the Government’s Request shall be SEALED until further order of this Court.

22          It is further ordered that electronic access to the sealed documents shall be limited to the United
23 States and counsel for Defendant.

24          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
25 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that sealing Exhibit 2 and the

26 Government’s Request serves a compelling interest. The Court further finds that, in the absence of
27 closure, the compelling interests identified by the Government would be harmed. In light of the public

28

                                                         1
30
              Case 2:12-cr-00400-TLN Document 111 Filed 12/11/20 Page 2 of 2

 1 filing of its Notice to Seal, the Court further finds that there are no additional alternatives to sealing

 2 these documents that would adequately protect the compelling interests identified by the Government.

 3          IT IS SO ORDERED.

 4 DATED: December 11, 2020

 5

 6

 7
                                                                    Troy L. Nunley
 8                                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                           2
30
